Judge Webb
dissenting:
I dissent. I believe the majority has correctly stated the rule as to the admission of evidence of other offenses, but I do not believe it was properly applied in this case. The State offered testimony of two other assaults with intent to commit rape by the defendant on the same day as the crime of which the defendant was charged. I believe their only relevancy was to show the character of the accused or his disposition to commit an offense of the nature of the one charged. The majority relies on State v. Arnold, 284 N.C. 41, 199 S.E. 2d 423 (1973) and State v. Humphrey, 283 N.C. 570, 196 S.E. 2d 516 (1973). I would agree that these cases, particularly Arnold, stretch the exception to the rule that evidence of a crime is not admissible to prove another crime. I believe the rule is still viable, however. I would distinguish Humphrey on the ground that the defendant was relying on an irresistible impulse as a defense. Evidence of another crime was admissible to show his state of mind. I would distinguish Arnold on the ground that evidence of the independent crime attempted was so similar to the alleged offense that it was admissible to corroborate the pattern of action in the alleged crime at issue. I vote for a new trial.